Citation Nr: 9919625	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for bilateral ovarian 
cysts.

3.  Entitlement to service connection for low back strain.

4.  Entitlement to service connection for a sinus disorder 
with bleeding.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for residuals of a 
fracture of the coccyx.

7.  Entitlement to service connection for bursitis of the 
shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Vet Center Counselor.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
June 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claims seeking 
entitlement to service connection for a cardiac disorder, 
bilateral ovarian cysts, bursitis of the shoulders, residuals 
of a fracture of the coccyx, low back strain, and a sinus 
disorder with bleeding.  The veteran submitted a notice of 
disagreement pertaining to those issues in April 1994.  In 
May 1994, she was provided with a statement of the case.  Her 
substantive appeal was received in August 1994.

The Board notes that the veteran also appealed that portion 
of the November 1993 rating decision which denied service 
connection for asthmatic bronchitis, and bilateral foot 
corns.  She further appealed an August 1994 rating decision 
which denied service connection for post-traumatic stress 
disorder (PTSD).  In November 1994, the veteran, accompanied 
by her representative, appeared and presented testimony at a 
hearing on appeal before a VA hearing officer.  A complete 
transcript is of record.  All nine of the issues identified 
immediately above were considered by the hearing officer.  
The hearing officer, in a September 1995 decision, granted 
service connection for asthma, for bilateral foot corns, and 
also for PTSD.  A supplemental statement of the case was also 
issued in September 1995.  Accordingly, as service connection 
was granted for asthma, bilateral foot corns, and PTSD, those 
three issues are moot and are no longer before the Board for 
appellate review.

Also appealed by the veteran was a January 1995 rating 
decision which denied her claim seeking entitlement to 
service connection for hepatitis.  The veteran submitted a 
notice of disagreement with that rating decision in July 
1995.  She was also provided with a statement of the case in 
July 1995.  Her substantive appeal was received in November 
1995.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issue of entitlement to service connection for bursitis 
of the shoulders.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issues decided 
herein has been obtained.

2.  The veteran was treated for numerous complaints of chest 
pain in service, however, pertinent examination findings were 
normal and no cardiac disorder was diagnosed in service, nor 
is there any competent evidence of record of any residual 
cardiac disorder as a result of the veteran's service.

3.  Although the veteran was treated for ovarian cysts on 
multiple occasions in service, on separation examination, 
pertinent examination findings were normal, and findings were 
also normal on most recent VA examination; therefore, there 
is no competent evidence of record of any residual bilateral 
ovarian cysts disorder as a result of the veteran's service.

4.  Although the veteran was treated for low back pain and 
low back strain on multiple occasions in service, on 
separation examination, pertinent examination findings were 
normal, and findings were also normal on most recent VA 
examination; therefore, there is no competent evidence of 
record of any residual low back strain disorder as a result 
of the veteran's service.

5.  The veteran was never diagnosed with a sinus disorder in 
service, nor is there any competent evidence of record of a 
sinus disorder with bleeding as a result of the veteran's 
service.

6.  The veteran was never diagnosed with hepatitis in 
service, nor is there any competent evidence of record of any 
hepatitis disorder as a result of the veteran's service.

7.  The veteran was found physically fit upon her entrance 
into service and during her service, in 1987, an old fracture 
of the coccyx was diagnosed.

8.  The veteran has presented a credible history of an injury 
to the coccyx that occurred as a result of a fall during her 
service, which is neither supported nor refuted by available 
medical records; therefore, the evidence of record supports a 
finding that the veteran's fracture of the coccyx residuals 
had their clinical onset during service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a cardiac disorder.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for a bilateral ovarian cysts disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

3  The veteran has not submitted a well-grounded claim of 
service connection for a low back strain disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim of 
service connection for a sinus disorder with bleeding.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

5.  The veteran has not submitted a well-grounded claim of 
service connection for hepatitis.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

6.  The veteran is entitled to the presumption of soundness 
upon entry into service, and there is no clear and 
unmistakable evidence to demonstrate that she had a fracture 
of the coccyx prior to her entry into active duty.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

7.  The veteran's fracture of the coccyx was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board will first discuss the evidence within the claims 
folders pertaining to each of the veteran's claimed disorders 
and will subsequently analyze the issues.

1.  Cardiac Disorder

In April 1985, a service clinical record indicates that 
during a dental treatment, the veteran reported that she had 
been told she had a heart murmur when she was age 18.  She 
was referred for a chest examination, which was normal.  
There was no cardiomegaly, no click or no gallop.

Review of subsequent service medical records reveals numerous 
complaints of chest pain and/or lightheadedness by the 
veteran.  For example, in August 1986, she was treated for a 
syncopal episode and she reported a history of chest pain for 
the prior month.  A subsequent cardiology examination 
reported that Holter monitor showed paroxysms of sinus 
tachycardia with pathological sequences unlikely.  
Electrocardiogram (EKG) showed a suggestion of an atrial 
septal defect secundum type, but this was doubted to be of 
any clinical significance, and electroencephalogram (EEG) was 
normal and pseudo seizures were strongly suggested.  Physical 
examination was normal and psychiatric examination diagnosed 
a somatization disorder.  There were no further syncopal 
episodes during hospitalization and the final diagnosis was 
of a conversion disorder.

Other service medical records demonstrate complaints of chest 
pain but without any cardiac disorder being diagnosed.  In 
December 1986, a clinical record indicates that the veteran's 
complaints were attributed to stress.  In May and June 1990, 
the veteran again had complaints of lightheadedness.  She 
underwent a cardiology evaluation, to include EKG and all 
findings were entirely normal.  The veteran had similar 
complaints of lightheadedness in September and October 1990, 
but all examination findings were normal and the assessment 
indicated a non-organic etiology was suspected.  These 
complaints and findings were repeated in May 1991.  In 
September 1991, she was evaluated for complaints of chest 
pain and there was an impression of vague chest pain, 
possibly musculoskeletal in nature, and a functional murmur 
with normal echo.  The veteran underwent an exercise stress 
test in November 1991 and all findings were normal.  In May 
1992, she was again evaluated for complaints of chest pain 
and findings reported musculoskeletal chest pain, 
costochondritis.

On separation examination in February 1993, the veteran gave 
a history of dizziness or fainting spells and also of heart 
trouble.  However, examination findings, including 
examination of the heart, were normal.  There was no 
diagnosis of any cardiac disorder.

On VA general examination, in July 1993, the veteran gave a 
history of a heart murmur in service.  Examination of the 
heart indicated regular rate and rhythm with a grade II/VI 
systolic ejection murmur best heard at the apex.  EKG was 
performed and was normal, with normal sinus rhythm.  
Pertinent diagnosis was history of a heart murmur.

Post-service medical records include VA outpatient treatment 
records dated in February 1994 (received in November 1994), 
which indicate the veteran complained of lightheadedness and 
syncopal episodes.  She was referred for an EKG study and 
findings were normal.  There were no diagnostic 
abnormalities.  The conclusion was symptoms of light 
headedness unassociated with any arrhythmia.

Following the veteran's active service, personnel records 
indicate she had additional reserve service. Clinical records 
from her reserve service, dated in June 1994, indicated 
treatment for syncopal episodes and also for hepatitis B.  
Personnel records noted that she was excused from drill 
status due to syncope and hepatitis.  She was subsequently 
deemed unfit for further reserve service as a result.

During her November 1994 hearing on appeal, the veteran 
testified that she was not on any medication, nor was she 
receiving any medical treatment for her claimed cardiac 
disorder.  She stated that she was treated for chest pain in 
service.  (See Transcript, pp. 5-6).   

2.  Bilateral Ovarian Cysts

On enlistment examination in October 1982, the veteran gave a 
history of cysts on her ovaries and she reported undergoing a 
laparoscopy in November 1981 and March 1982.  The October 
1982 examination noted a 11/2 inch laparoscopy scar on the left 
lower abdomen.  Examination stated that no ovarian cyst was 
found.  Genitourinary and vaginal examination were normal.

A service clinical record from February 1987 noted that the 
veteran complained of left lower quadrant pain and there was 
an impression of pelvic inflammatory disease and also a 
ruptured ovarian cyst.  She had similar complaints in March 
1987.  A clinical record from December 1992 notes a complaint 
of left sided pain beginning with each ovulation, lasting 
from 10 days prior to the end of her period until the end of 
her period.  Examination was normal but there was an 
assessment of possible symptomatic ovarian cysts.  However, 
the veteran underwent a gynecologic cytology examination and 
all findings were negative.  In January 1993, she again was 
treated for complaints of left sided discomfort and there was 
an assessment of a symptomatic ovarian cyst.

On separation examination in February 1993, the veteran gave 
a history of being treated in 1988 for ruptured cysts on the 
ovaries.  However, genitourinary and vaginal examination 
findings were normal.  There was no diagnosis of cysts on the 
ovaries.

On VA general examination, in July 1993, the veteran gave a 
history of an ovarian cyst, which she claimed started in 
1987.  She reported pain, usually starting a week prior to 
her period and continuing until her period.  Gynecologic 
examination was entirely normal.  It was stated that the 
ovaries were palpated bilaterally without any evidence of 
present cysts.  The diagnosis indicated a history of periodic 
ovarian cysts associated with periods but none at present.

During her November 1994 hearing on appeal, the veteran 
testified that she was last treated for an ovarian cyst in 
1994 and she stated the disorder arose in service.  (See 
Transcript, p. 6).   



3.  Low Back Strain

Review of pertinent service medical records reveals that in 
October 1985, the veteran reported low back pain which had 
been going on for several months.  There was an assessment of 
low back strain.  A service clinical record from February 
1987 noted that the veteran complained of low back pain for 
two weeks, which occurred after lifting and twisting.  She 
was diagnosed with an acute low back strain.  She was next 
treated for low back pain in September 1987.  From September 
1987 to October 1987, she was placed on a physical profile 
for no prolonged standing with instructions that she 
gradually increase her running at her own pace.  In January 
1990, she was treated for complaints of low back pain.  All 
examination findings were normal but there was an assessment 
of lumbosacral strain.

On separation examination in February 1993, the veteran gave 
a history of recurrent back pain.  However, examination 
findings regarding the spine were normal.  There was no 
diagnosis of any back disorder.

On VA general examination, in July 1993, the veteran denied 
any current low back pain or low back strain other than the 
complaints related to her coccyx.  Examination of the back 
showed no tenderness of the cervical spine, no paravertebral 
spasms.  Range of motion was normal for the cervical and 
lumbar spine.  Findings were entirely normal.

Submitted by the veteran in August 1994 was a private medical 
record, dated in January 1989, indicating she had received 
chiropractic care from B. Gatterman, D.C.  The Board notes 
that this record contained no pertinent findings.

During her November 1994 hearing on appeal, the veteran 
testified that she was treated for low back pain in service 
and she reported having pain in her buttocks currently, but 
she denied receiving any medical treatment since service.  
(See Transcript, p. 8).   

On VA examination of the spine, in June 1995, the veteran 
appeared to be in no acute distress.  She walked without a 
limp on her heels and toes.  There was full range of motion 
of the lumbar spine.

4.  A Sinus Disorder With Bleeding

A careful review of service medical records does reveal 
multiple complaints pertaining to bronchitis and asthma.  The 
Board notes that service connection for asthma is currently 
in effect and therefore, the Board need not further discuss 
those medical records.  Service medical records also do 
reveal treatment for allergic rhinitis.  Multiple service 
medical records also noted that the veteran was a heavy 
cigarette smoker and she was advised on many occasions to 
quit smoking.  However, service medical records are entirely 
negative for any diagnosis of sinusitis.  There is no service 
medical record indicating a diagnosis of any sinus disorder 
with bleeding.  On separation examination in February 1993, 
the veteran gave a history of sinusitis.  However, pertinent 
examination findings were normal.  There was no diagnosis of 
sinusitis on the examination

On VA general examination, in July 1993, the veteran 
complained of sinus congestion, relieved by decongestants.  
Examination of the nose was normal, without congestion or 
polyps.  There were no other pertinent findings.

In August 1994, the veteran submitted copies of records from 
the VA Allergy Clinic, dated in June 1994.  These records 
again showed a diagnosis of allergic rhinitis but there was 
no diagnosis of sinusitis.

During her November 1994 hearing on appeal, when asked about 
her claimed sinusitis, the veteran testified that she was 
diagnosed with asthma for her complaints.  (See Transcript, 
p. 7).  Other than her testimony that she suffered from 
asthma, there was no pertinent testimony offered.

On VA pulmonary examination, in July 1995, there was a 
diagnosis of mild exercise induced asthma, with minimal 
disability.  There was no finding of sinusitis.

5.  Hepatitis

A service clinical record dated in June 1987 noted that the 
veteran was treated for abdominal pain and she gave a history 
of alcoholic hepatitis.  However, there was no findings of 
hepatitis.  Examination of the liver, to include upper 
gastrointestinal series and all laboratory findings, was 
normal in August 1987.  The remainder of her service medical 
records were negative for any complaints, treatment, or 
findings of hepatitis.  On separation examination in February 
1993, the veteran made no complaints of hepatitis and 
pertinent examination findings were normal.

On VA general examination in July 1993, there were no 
pertinent complaints, and no findings of hepatitis.

It is again noted that following the veteran's active 
service, personnel records indicate she had additional 
reserve service.  Clinical records from her reserve service, 
dated in June 1994, indicated treatment for syncopal episodes 
and also for hepatitis B.  Personnel records noted that she 
was excused from drill status due to syncope and hepatitis.  
She was subsequently deemed unfit for further reserve service 
as a result.

The veteran submitted her original claim for hepatitis in 
November 1994.  At that time, she reported that she was first 
diagnosed with hepatitis in April 1994 and June 1994.

During her November 1994 hearing on appeal, the veteran 
testified that she was recently diagnosed with hepatitis but 
she stated she believed it was due to her service.  (See 
Transcript, p. 8).   

Received in March 1995 were private medical records from the 
Dartmouth-Hitchcock Medical Center, dated in November and 
December 1994, indicating that the veteran had been treated 
for her hepatitis and it was stated that she had been exposed 
to hepatitis B but was now recovered and she was negative for 
hepatitis A and C.

On VA examination of the skin in June 1995, blood tests were 
negative for hepatitis B surface antigen and reactive for 
hepatitis B surface antibody and core antibody.

It is noted that the veteran is service connected for post-
traumatic stress disorder (PTSD), as a result of a sexual 
assault in service.  During a December 1997 VA examination 
for her PTSD, she gave a history of having contacted 
hepatitis during a rape during her active service.

6.  Residuals Of A Fracture Of The Coccyx

Review of pertinent service medical records reveals that the 
veteran's entrance examination, in October 1982, was entirely 
negative for any residuals of a fracture of the coccyx.  
Further review of service medical records reveals that in 
August 1987, the veteran complained of minor discomfort in 
the coccyx reporting that she could feel a knot in the coccyx 
area.  On examination, there was a nodule over the coccyx to 
the left of the gluteal fold which was non-tender.  X-ray 
study revealed extreme anterior deviation of the coccyx and a 
density in the mid sacrum was also noted.  The impression was 
of an old fracture of the coccyx with calcification present.

On separation examination in February 1993, the veteran gave 
a history of a fracture of the coccyx .  However, pertinent 
examination findings were normal.

On VA general examination, in July 1993, the veteran gave a 
history of a fracture of her coccyx in 1986, when she fell 
while walking on a wet floor.  She described soreness over 
the area while riding for prolonged periods in the car, but 
denied any sciatic distribution of pain.  On examination, the 
coccyx was non-tender to palpation.

During her November 1994 hearing on appeal, the veteran 
testified that she injured her coccyx when she slipped on a 
wet floor while in service and she reported that the injury 
was treated in service.  (See Transcript, p. 10).

On VA examination of the spine, in June 1995, there was 
slight tenderness over the sacrococcygeal joint.  Straight 
leg raise was positive at approximately 90 degrees 
bilaterally.  She was able to fully squat.  Thighs and calves 
were equal.  Reflexes were active and equal and there was no 
sensory deficit.  There was a diagnosis of a history of a 
fractured coccyx which was essentially asymptomatic on 
examination.

II.  Analysis

1.  Not Well-Grounded Claims

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

It is also noted that certain diseases, such as 
cardiovascular disease, when manifest to a compensable degree 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question which the Board must address in this 
case, as to all the veteran's claims, is whether the 
appellant has presented well-grounded claims.  A well-
grounded claim is one which is plausible.  If she has not, 
the claims must fail and there is no further duty to assist 
in the development of the claims.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet. App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 142-143 (1992) (service 
connection may be granted for a chronic, not acute, disease 
or disability); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992)  (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
injury resulted in a present disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained further below, the Board finds that the 
veteran's claims seeking service connection for a cardiac 
disorder, bilateral ovarian cysts, low back strain, a sinus 
disorder with bleeding, and hepatitis, are not well-grounded 
claims.

Regarding the claimed cardiac disorder, the Board notes that 
the veteran was treated for complaints of chest pain and 
light headedness on multiple occasions.  She also gave a 
history of a heart murmur on multiple occasions.  However, 
service medical records are entirely negative for any 
diagnosis of a cardiac disorder.  The veteran underwent 
multiple cardiology examinations, EKG tests, EEG tests, and 
even exercise stress tests, all of which were normal.  The 
primary findings from these examinations indicated that the 
veteran was experiencing a conversion disorder, pseudo-
seizures or a somatization disorder.  On one occasion in 
service, an atrial septal defect secundum type was noted, but 
it was also specifically stated that this was of no clinical 
significance.  On one other occasion, there was a diagnosis 
of a functional murmur with normal echo.  The Board notes, 
however, that a finding of a heart murmur, in itself, does 
not constitute a cardiac disorder.  In summary, cardiac 
findings were normal on separation examination and there was 
no diagnosis of a cardiac disorder during service.  
Furthermore, post-service medical records are also negative 
for any diagnosis of a cardiac disorder.  Although the 
veteran was separated from her reserve service as a result of 
syncopal episodes, that does not establish a diagnosis of a 
cardiac disorder.  As there is no competent evidence of 
record of a current diagnosis of a cardiac disorder, the 
Board finds this claim is not well-grounded.  See Brammer, 
Caluza, Rabideau, supra.

Turning now to the claimed bilateral ovarian cysts, the Board 
notes that there is some evidence that this disorder 
preexisted the veteran's service, as her entrance examination 
noted a history of ovarian cysts and also noted a laparoscopy 
scar.  However, the Board need not address the question of 
whether the presumption of soundness is rebutted in this 
case, as the claim is not well-grounded even if the 
presumption of soundness is applied.  In this regard, the 
Board notes that service medical records do indicate that the 
veteran was treated for ovarian cysts on multiple occasions 
in service, specifically in February 1987, March 1987, and 
January 1993.  However, on separation examination in February 
1993, all pertinent findings were normal, as was the case on 
VA examination in July 1993.  The Board finds there is simply 
no post-service medical records indicating a diagnosis of 
bilateral ovarian cysts.  As there is no competent evidence 
of record of any post service residuals from the veteran's 
treatment for bilateral ovarian cysts during service, the 
Board finds this claim is also not well-grounded.  Once 
again, there is no competent evidence of record of a current 
diagnosis of bilateral ovarian cysts.  See Brammer, Caluza, 
Rabideau, supra.

Regarding the veteran's claimed low back strain, the Board 
notes that she was treated on multiple occasions for low back 
pain and low back strain during her service.  However, there 
was no treatment after January 1990, and on separation 
examination in February 1993, all pertinent findings were 
normal, as was the case on VA examination in July 1993 and 
June 1995.  (There were findings related to the coccyx which 
will be discussed further below.)  Again, the Board finds 
there are simply no post-service medical records indicating a 
current diagnosis of low back strain.  As there is no 
competent evidence of record of a current diagnosis of low 
back strain, this claim is also not well-grounded.  See 
Brammer, Caluza, Rabideau, supra.

Regarding the claimed sinus disorder with bleeding, the Board 
notes that service medical records and post-service medical 
records are both entirely negative for any diagnosis of this 
disorder.  Indeed, the veteran testified during her November 
1994 hearing that her complaints were related to her asthma 
and she had no other pertinent complaints.  The Board notes 
that service connection for asthma was subsequently granted.  
As there is no competent evidence of record of any diagnosis 
of a sinus disorder with bleeding, this claim is also not 
well-grounded.  See Brammer, Caluza, Rabideau, supra.

Finally, turning to the claimed hepatitis, the Board has 
considered that there is post-service medical evidence 
indicating that the veteran was diagnosed with hepatitis, 
namely hepatitis B, during 1994 and that this was the basis 
of the termination of her reserve military service.  However, 
there is no competent evidence that this post-service 
diagnosis was in any way related to the veteran's service or 
any incident therein.  The Board notes that separation 
examination, in February 1993, was negative for hepatitis, as 
was a VA examination in July 1993.  The Board has considered 
the veteran's contentions that her hepatitis arose as a 
result of a sexual assault which occurred in service.  
However, the Board notes that there is no competent medical 
evidence of record to support the veteran's contention in 
this regard.  The Board has also considered that the 
veteran's hepatitis apparently was present approximately one 
year after her separation from active service.  The Board 
notes, however, that this is of no consequence as hepatitis 
is not a disorder for which presumptive service connection 
may be granted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
the Board finds that this claim is also not well-grounded.

In summation as to all the above discussed disorders, the 
Board has carefully considered the veteran's contentions and 
testimony to the effect that she believes all of her 
currently claimed disorders (including those for which there 
is no current diagnosis) are due to service.  As to all these 
claims, inasmuch as the veteran is offering her own medical 
opinion and diagnoses, the Board notes that the record does 
not indicate that she has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  The veteran has 
not provided competent medical evidence to satisfy the 
requirements of Caluza.  As such evidence has not been 
presented here, the veteran has not submitted well-grounded 
claims of service connection.

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claims.  In this 
regard, the Board notes that the veteran indicated during her 
testimony that she had received no further medical treatment 
for any of her claimed disorders, not already of record.  The 
veteran has not informed VA of the existence of any available 
evidence that would render her claims well grounded.  She has 
not contended that any further relevant records exist.  The 
Board therefore finds that no further action is warranted 
relative to the development of the appellant's claims, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his (her) application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.

2.  Well-Grounded Claims

Turning now to the issue of residuals of a fracture of the 
coccyx, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
there must be evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

VA regulations mandate that the veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The burden of proof is on VA 
to rebut the presumption of soundness at entry by clear and 
unmistakable evidence and that burden is a formidable one.  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran is entitled to the presumption of 
soundness upon service entry.  In making this finding, the 
Board notes that her entrance physical examination, in 
October 1982 was negative for any reported residuals of a 
fracture of the coccyx.  Furthermore, the veteran was in 
service for almost 4 years before she was treated for any 
complaints relating to her coccyx.  Her first treatment in 
service was in August 1987, at which time she complained of 
discomfort in the coccyx area and X-ray study revealed an old 
fracture of the coccyx with calcification present.

Having so found, the Board next finds that the veteran's 
residuals of a fracture of the coccyx were first diagnosed in 
1987 during her service.  However, the fact that the disorder 
was first diagnosed in service does not automatically give 
rise to entitlement to service connection.  Prior to that 
determination, the Board must consider whether there is clear 
and unmistakable (obvious or manifest) evidence to 
demonstrate that the veteran's fracture of the coccyx existed 
prior to her service.

The Board notes that there is no medical evidence of record 
indicating when the veteran's fracture of the coccyx 
originally occurred.  There is no medical evidence of an 
injury to the veteran's coccyx prior to her service.  
However, service medical records are also negative for any 
contemporaneous treatment for injuries resulting from a fall.  
Thus, it is impossible to know with certainty exactly when 
the veteran's injury to her coccyx originally occurred, and 
whether this injury was prior to or during her service.  
However, the veteran has provided testimony and has also 
contended on a number of occasions that she slipped on a wet 
floor and fell during her service and that fall resulted in 
the injury to her coccyx.  The Board finds no evidence of 
record to rebut the veteran's testimony and contentions in 
this regard.  Accordingly, the Board finds the veteran's 
history to be credible.

In conclusion, the Board finds that without any pre-service 
medical records, there is an element of speculation as to the 
initial onset of the veteran's fracture of the coccyx.  
However, the evidence does not clearly and unmistakably show 
that the disorder existed prior to service.  Service medical 
records provide the first conclusive evidence of a fracture 
of the coccyx in 1987.  On most recent VA examination in June 
1995, there was a finding of slight tenderness over the 
sacrococcygeal joint and a diagnosis of a history of a 
fractured coccyx, which was essentially asymptomatic.  The 
Board finds that this constitutes a diagnosis of current 
residual disability, although essentially asymptomatic.  
Accordingly, the Board finds that with consideration of the 
presumption of soundness at induction, the veteran's 
residuals of a fracture of the coccyx were incurred in 
service and service connection is warranted.



ORDER

Entitlement to service connection for a cardiac disorder, 
bilateral ovarian cysts, low back strain, a sinus disorder 
with bleeding, and hepatitis is denied, as all of these 
claims are not well-grounded.

Entitlement to service connection for residuals of a fracture 
of the coccyx is granted.


REMAND

Regarding the veteran's claimed bursitis of the shoulders, 
the Board notes that review of pertinent service medical 
records reveals that in August 1987, the veteran complained 
of pain in the right shoulder for the prior day and a half, 
with no known trauma.  Examination was entirely normal, but 
for a notation of minor crepitance with extension.  X-ray 
study was within normal limits.  The impression was of a 
strain of the supraspinatus muscle.  A rotator cuff tear was 
doubted.  Later in August 1987, myofascial syndrome of the 
right shoulder was diagnosed.

A service clinical record in February 1989 noted that the 
veteran reported with a complaint of trauma to the right 
shoulder.  However, she left prior to being seen.  There were 
no subsequent complaints.  A clinical record in August 1992 
noted the veteran was treated for a complaint of severe left 
shoulder pain.  She denied trauma but reported lifting 
weights five times per week.  There was an assessment of 
muscle strain and secondary bursitis of the left shoulder.  
She was given medication and instructed to ice and rest the 
shoulder.  She was evaluated again, one week later in August 
1992, and her left shoulder bursitis was described as 
resolving.
On separation examination in February 1993, the veteran gave 
a history of bursitis of the shoulders.  However, pertinent 
examination findings were normal.

On VA general examination, in July 1993, the veteran 
complained of shoulder bursitis for the last year, left 
greater than right.  She described occasional soreness when 
lifting heavy objects.  Examination of the shoulders showed 
no deformity, tenderness or swelling.  Findings were entirely 
normal.  Pertinent diagnosis was a history of bursitis.

The veteran's medical records from her reserve service, 
through June 1994 are negative for any complaints or finding 
pertinent to the shoulders.

During her November 1994 hearing on appeal, the veteran 
testified that she was treated for bursitis in service.  (See 
Transcript, p. 8).

On VA examination of the spine, in June 1995, examination of 
the shoulders revealed bilateral full range of motion.  There 
appeared to be slight tenderness over the supraspinatus 
muscle belly on the left side.  Neurological examination of 
the upper extremities was normal.  There was full range of 
motion in the cervical spine.  There was a diagnosis of a 
history of bursitis which was essentially asymptomatic on 
examination.

Having discussed the pertinent evidence, the Board notes that 
the veteran was clearly treated for complaints related to 
both her right and left shoulder during her service.  On at 
least one occasion, in 1992, she was diagnosed with bursitis 
of the left shoulder.  She was also previously diagnosed, in 
1987, with myofascial syndrome of the right shoulder.  The 
Board also notes that there did appear to be some tenderness 
of the supraspinatus muscle on the left side on most recent 
VA examination in 1995.  This would seemingly satisfy two of 
the three requirements of Caluza previously discussed, namely 
competent evidence of a current disability (medical 
diagnosis), and of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence).

However, the Board also notes that there is some question as 
to whether the third leg of Caluza is satisfied, namely 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  In this 
regard, the Board notes that all findings regarding the 
veteran's shoulders were negative on separation examination 
in February 1993 and also on VA examination in July 1993.  
There were also no pertinent complaints during her reserve 
service.  These medical reports may tend to rebut any nexus 
to service.  However, most recent VA examination in 1995, 
which reported some tenderness in the left shoulder did not 
offer any medical opinion about the etiological relationship 
between the veteran's current complaints and her in-service 
injury.  Given the evidence of record, it is appropriate that 
this issue be remanded to determine whether the veteran still 
has a current disorder of the shoulders, and if so, whether 
any such disorder is etiologically related to her service.  
The question of the well-groundedness of the veteran's claim 
will be deferred pending the results of such examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
recent relevant medical treatment (VA or 
private) she has received for her claimed 
shoulders disorder.  (Specifically 
requested should be any record of 
treatment since her prior VA examination 
in June 1995.)  The RO should request 
that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
medical evidence in her possession which 
tends to support her claim.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of the veteran's 
recent VA treatment records, (since 1995) 
not already of record, and associate them 
with the claims folder.

3.  When the above actions have been 
completed, the RO should schedule the 
veteran for a VA medical examination for 
the purpose of ascertaining the nature 
and likely etiology of any currently 
diagnosed disorders of the shoulders, if 
any.  All indicated tests and studies 
should be performed.  The examining 
physician should be requested to provide 
a written medical opinion, based upon a 
review of the material contained in the 
claims file as well as the current 
examination of the veteran, regarding the 
etiology of all the noted symptoms and 
clinical findings, and whether they are, 
as likely as not, etiologically related 
to the veteran's service.  It is 
imperative that the claims folders, to 
include this remand and any additional 
material obtained pursuant to this 
remand, should be made available to the 
examiner prior to the examination.  All 
findings, opinions, and bases therefor 
should be set forth in detail.

4.  Thereafter, the RO should undertake 
any further warranted development and 
should again review the complete record.  
If the determination remains unfavorable 
to the veteran, the RO should furnish her 
and her representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.29, 19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

